Title: From Thomas Jefferson to Henry Dearborn, 6 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 6. 08.
                  
                  A complaint has come to me indirectly on the part of the Cadets at West point, that the promotions in their corps are made on other principles than those of seniority or merit. they do not charge Colo. Williams with an unjust selection by himself, but with leaving the selection to his lieutenant, whose declaration that it was so left to him, they say can be proved. it is stated particularly that a young man from the country, uneducated, & who had been with the corps but 3. months, & had acquired little there, was lately made an ensign to the prejudice of much superior qualifications. his name was mentioned to me but I have forgotten it. justice to the officers forbids us to give credit to such imputations till proved: but justice to the corps requires us so far to attend to them as to make them the subject of enquiry: & I presume this was the object of the communication to me. I now mention it to you because in returning through N. York you may have an opportunity of enquiring into it. I am much more inclined to impute to the vanity of the Lieutt. the declaration he is said to have made, than to suppose Colo. Williams has really delegated so important a trust to him. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               